Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	This action is in response to the amendment and remarks filed on 06 January 2021.
Claims 1-20 are presently pending for examination.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/24/2021 has being considered by the examiner.

Response to Arguments
3.	Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive. 
Applicant argues the combined references fails to teach or suggest “a collection time attribute associated with a corresponding collector that provides operations for targeted collection of data based on collection time attribute.”
Basak discloses technique for generating dependency map comprising plurality of agents that collect dependency data so that the collected dependency data is storing with the dependency service manager wherein these dependency data are collected to targeted transactions and associated with an attribute indicating the time the 
Applicant has had an opportunity to amend the claimed subject matter, and has failed to modify the claim language to distinguish over the prior art of record by clarifying or substantially narrowing the claim language.  Thus, Applicant apparently intends that a broad interpretation be given to the claims and the Examiner has adopted such in the present and previous Office action rejections.  See In re Prater and Wei, 162 USPQ 541 (CCPA 1969), and MPEP 2111. 
Failure for Applicant to significantly narrow definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims.  The Examiner has interpreted the claims with scope parallel to the Applicant in the response, and reiterates the need for the Applicant to more clearly and distinctly define the claimed invention. 

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10432471. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to the same invention of dependency management from plurality of collectors utilizing dependency service manager. Therefore, it would have been obvious to broaden and slightly change the parent claims to achieve the instant claims.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Basak, U. S. Patent Publication No. 2012/0072887 in view of Fletcher et al., (Fletcher), U. S. Patent Publication No. 2012/0180041.
Regarding claim 1, Basak discloses a system for implementing dependency management, the system comprising: one or more hardware computer processor; and computer memory storing computer-useable instructions that, when used by the one or more hardware computer processors, cause the one or more hardware computer 
Although Basak discloses the invention substantially as claimed, it does not explicitly disclose the collection time attribute is selected from one of the following: design time collection, deployment time collection, and runtime collection, wherein corresponding design time, deployment time, and runtime are classifications of declarative artifacts or analytical operations for targeted collection of design data, deployment data, and runtime data that are analyzed to generate dependency data for tenant services.
Fletcher teaches the collection time attribute is selected from one of the following: design time collection, deployment time collection, and runtime collection, wherein corresponding design time, deployment time, and runtime are classifications of declarative artifacts or analytical operations for targeted collection of design data, deployment data, and runtime data that are analyzed to generate dependency data for tenant services (see Fletcher, figs. 3 and 4 and  ¶ [0006]-[0009], [0023]-[0029] and [0048]-[0058]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Fletcher with that of Basak in order to efficiently address all the dependency issues prior to any deployment.

Regarding claim 2, Basak-Fletcher teaches further comprising a dependency service manager configured to: access the data collected by the plurality of collectors; analyze 

Regarding claim 3, Basak-Fletcher teaches wherein the dependency service manager further comprises a standard name provider that supports a naming convention across dependency service tenants to generate and look up standard names for dependency service tenants, wherein the plurality of collectors retrieve and update data of dependency service tenants based on corresponding collection time attributes, wherein at least portions of the data are communicated to the standard name provider that uses the portions of the data to generate and look up standard names for dependency service tenants, wherein the standard name provider operates at least in part with a network naming system to update dependency data based on network events (see Basak, ¶ [0033] and [0048]).

Regarding claim 4, Basak-Fletcher teaches wherein the dependency service manager communicates the dependency data with a portal that provides access to a dependency service interface and a data graph representation of the dependency data (see Basak, ¶ [0060]).



Regarding claim 6, Basak-Fletcher teaches further comprising: during design time collection, design time collectors from the plurality of collectors retrieve data associated with one or more of the following: static dependency analysis, layer mapping, and fault model analysis; during deployment time collection, deployment time collectors from the plurality of collectors retrieve data associated with one or more of the following: team foundation service (TFS) and Configuration Store (CS); and during runtime collection, runtime collectors from the plurality of collectors retrieve data associated with one or more of the following: service model definitions and monitored events of a distributed computing infrastructure of the dependency management system (see Basak, ¶ [0042] and Fletcher, ¶ [0028]-[0029]).

Regarding claim 7, Basak-Fletcher teaches wherein the dependency service manager transmits the dependency data to cause generation of a dependency service interface comprising a logical view interface having at least two selectable views that support 

Regarding claim 8, Basak discloses a computer-implemented method for providing dependency management, the method comprising: receiving data from a plurality of collectors, wherein the plurality of collectors access data based on a collection time attribute associated with a corresponding collector (see Basak, ¶ [0017] and [0033]); that provides operations for targeted collection of data based on the collection time attribute (see Basak, ¶ [0040], [0045] and [0047]) and communicating dependency data generated from the data collected by the plurality of collectors to cause generation of a dependency service interface having the dependency data generated from the data retrieved by the plurality of collectors (see Basak, ¶ [0025],  [0037] and [0040]).
Although Basak discloses the invention substantially as claimed, it does not explicitly disclose , the collection time attribute is selected from one of the following: design time collection; deployment time collection; and runtime collection; wherein corresponding design time, deployment time, and runtime are classifications of declarative artifacts or analytical operations for targeted collection of design data, deployment data, and runtime data that are analyzed to generate dependency data for tenant services.
Fletcher teaches , the collection time attribute is selected from one of the following: design time collection; deployment time collection; and runtime collection; wherein corresponding design time, deployment time, and runtime are classifications of declarative artifacts or analytical operations for targeted collection of design data, deployment data, and runtime data that are analyzed to generate dependency data for 

Regarding claim 9, Basak-Fletcher teaches the method further comprising: analyzing data collected by the plurality of collectors to crosscheck and generate relations between dependency service tenants and corresponding dependency and dependent components; and upon analyzing the data, generating dependency data comprising dependencies and dependents associated with the dependency service tenants of a dependency management system, wherein the plurality of collectors retrieve and update data of dependency service tenants based on a corresponding collection time attribute, wherein the standard name provider operates at least in part with a network naming system to update dependency data based on network events (see Basak, ¶ [0033] and [0048]).

Regarding claim 10, Basak-Fletcher teaches wherein design time collection comprises identifying developer-provided dependency information that supports identifying dependencies and dependents of dependency service tenants (see Basak, ¶ [0050]).

Regarding claim 11, Basak-Fletcher teaches wherein deployment time collection comprises mapping deployment services to dependency service tenants based on 

Regarding claim 12, Basak-Fletcher teaches wherein runtime collection comprises identifying dependencies of dependency service tenants as operations of the dependency service tenants are being performed based at least in part on network traffic communicated between components (see Basak, ¶ [0033]).

Regarding claim 13, Basak-Fletcher teaches wherein generating dependency data is based on identifying indirect dependencies, wherein indirect dependencies between dependency service tenant are based on communication channels between dependency service tenant, a communication channel selectable from one of the following: a storage; a service bus; a queue; and a Structured Query Language (SQL) database (see Basak, ¶ [0034]).

Regarding claim 14, Basak-Fletcher teaches wherein generating dependency data is based on implementing a dependency aggregation mechanism using a first layer of collectors for building a dependency service tenant to name mapping and a second layer of collectors for providing a dependency data representation of network events (see Basak, ¶ [0042]).

Regarding claim 15, Basak-Fletcher teaches further comprising communicating the dependency data to support access to the dependency data based on a dependency 

Regarding claim 16, Basak discloses one or more computer storage media having one or more hardware processors and memory storing computer-executable instructions and components embodied thereon that, when executed, by the one or more hardware processors, cause the hardware processors to execute a method for dependency management, the method comprising: receiving data from a plurality of collectors, wherein the plurality of collectors access data based on a collection time attribute associated with a corresponding collector (see Basak, ¶ [0017] and [0033]), that provides operations for targeted collected of data based on the collection time attribute (see Basak, ¶ [0040], [0045] and [0047]), generating a dependency service interface that supports presenting and accessing dependency data, wherein the dependency data is generated based on data from a plurality collectors, dependency data comprises dependencies and dependents associated with tenant services of a dependency management system, and populating the dependency service interface with dependency data generated from the data retrieved by the plurality of collectors (see Basak, ¶ [0025], [0037] and [0040]).
Although Basak discloses the invention substantially as claimed, it does not explicitly disclose the collection time attribute is selected from one of the following: design time 
Fletcher teaches the collection time attribute is selected from one of the following: design time collection; deployment time collection; and runtime collection; wherein corresponding design time, deployment time, and runtime are classifications of declarative artifacts or analytical operations for targeted collection of design data, deployment data, and runtime data that are analyzed to generate dependency data for tenant services (see Fletcher, figs. 3 and 4 and  ¶ [0006]-[0009], [0023]-[0029] and [0048]-[0058]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Fletcher with that of Basak in order to efficiently address all the dependency issues prior to any deployment.

Regarding claim 17, Basak-Fletcher teaches wherein the dependency service interface comprises a logical view interface a first selectable logical view and a second selectable logical view of the logical view interface, the first selectable logical view is a dependency by service view that supports viewing failures of tenant services, and the second selectable logical view of the logical view interface is a dependency by location view that supports viewing failures of tenant service locations (see Basak, ¶ [0028] and [0030]).



Regarding claim 19, Basak-Fletcher teaches wherein the dependency service interface further comprises Application Programming Interfaces (APIs) that support querying and retrieving dependency data based at least in part on automated access to the dependency data (see Basak, ¶ [0037] and [0048]).

Regarding claim 20, Basak-Fletcher teaches wherein the dependency service interface operates as a portal for viewing dependency data, wherein the portal further supports providing access to a data graph representation of the dependency data, the data graph representation comprising nodes and edges associated with a failure recovery mechanism (see Basak, ¶ [0029] and [0060]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444